                Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 1 of 12 PageID 1956



                                                  UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF FLORIDA
                                                         TAMPA DIVISION

                      HILDA VAN HOEK,

                                  Plaintiff,

                                                                Case No.: 8:17-ev-02447-T-36AAS

                      v.

                      McKESSON CORPORATION,
                      a foreign corporation, PSS WORLD
                      MEDICAL, INC., a Florida corporation,
                      McKESSON MEDICAL-SURGICAL
                      INC., a foreign corporation, McKESSON
                      MEDICAL-SURGICAL TOP HOLDINGS
                      INC., a Florida corporation,

                            Defendants,
                      ______________________________


                                                  DEPOSITION OF GARY STEELE
                                              Volume 1 of 1, Pages 1 through 43




                                                        October 11, 2019
                                                    10:10 a.m. to 11:05 a.m.
                                                     Florida Medical Clinic
                                                  17401 Commerce Park Boulevard
                                                            Suite 106
                                                      Tampa, Florida 33647




                                                  Stenographically Reported By:
                                                          SHERITA BOYLE
                                                         Court Reporter

                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                 5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 2 of 12 PageID 1957

                                                                        Page 2                                                      Page 4
             1                  APPEARANCES                                       1           Deposition taken before Sherita Boyle, Court
             2
             3    On Behalf of Plaintiff:                                         2       Reporter and Notary Public in and for the State of
             4    GrayRobinson, P.A.                                              3       Florida at Large in the above cause.
                  401 East Jackson Street
             5    Suite 2700
                                                                                  4                       ------
                  Tampa, Florida 33602-5841                                       5           COURT REPORTER: Do you swear or affirm that
             6    813-273-5000
                  Sacha.dyson@gray-robinson.com
                                                                                  6       the testimony you are about to give will be the
             7                                                                    7       truth, the whole truth and nothing but the truth?
                     SACHA DYSON, ESQUIRE                                         8
             8                                                                                THE WITNESS: Yes.
             9                                                                    9           COURT REPORTER: Thank you.
            10    On Behalf of Defendant:                                        10   THEREUPON,
            11    Harris & Helwig P.A.
                  6700 South Florida Avenue                                      11                   GARY STEELE,
            12    Suite 31                                                       12   having been first duly sworn, testified as follows:
                  Lakeland, Florida 33813-3312
            13    863-648-2958                                                   13                 DIRECT EXAMINATION
                  Pfhelwig@tampabay.rr.com                                       14   BY MS. DYSON:
            14
                     PETER F. HELWIG, ESQUIRE                                    15       Q Good morning, Mr. Steele.
            15                                                                   16       A Good morning.
            16
            17    P.O. Box 691166                                                17       Q Can you tell us your full name for the record.
                  Orlando, Florida 32869-1166                                    18       A Gary Steele.
            18    407-491-0143
                  Kpiscitelli1@cfl.rr.com                                        19       Q I am Sacha Dyson. I represent the defendants
            19                                                                   20   in this case that have been sued by Ms. Van Hoek,
                     KATHRYN S. PISCITELLI, ESQUIRE
            20       (Present telephonically)
                                                                                 21   McKesson Medical. You received a subpoena for your
            21                                                                   22   deposition today; is that correct?
                  Also present:
            22    Hilda Van Hoek, Esquire
                                                                                 23       A Yes.
            23                    ---                                            24       Q Let me go and ahead mark that is Exhibit 1 to
            24
            25
                                                                                 25   your deposition.

                                                                        Page 3                                                      Page 5
             1                       INDEX                                        1          (Defendants' Exhibit 1 marked for
             2                                                                    2       identification.)
             3      DEPOSITION OF GARY STEELE                            PAGE     3   BY MS. DYSON:
             4      Direct Examination by Sacha Dyson              04             4       Q And is Exhibit 1 a true and correct copy of the
             5      Cross Examination by Peter F. Helwig           13             5   subpoena you received for your deposition here today?
             6      Certificate of Oath                   42                      6       A It appears to be.
             7      Certificate of Reporter                43                     7       Q Have you been deposed before?
             8      Errata Sheet                        44                        8       A The only thing I had was a conversation with
             9      Witness Notification Letter              45                   9   Kathy, Kathryn.
            10                                                                   10       Q The attorney that represents Ms. Van Hoek?
            11                                                                   11       A Yes.
            12                      EXHIBITS                                     12       Q So let me go over a few ground rules for the
            13      Plaintiff's Exhibits                                         13   deposition here today.
            14      A June 1st, 2013 E-mails                  13                 14       A Right.
            15      B Capparelli E-mails                    29                   15       Q So the purpose of being here today is to
            16                                                                   16   understand your knowledge regarding the issues that
            17      Defendants' Exhibits                                         17   Ms. Van Hoek has raised in this lawsuit. For the record,
            18      1 Gary Steele Deposition Subpoena              05            18   because we have a court reporter here taking down the
            19      2 May 30th, 2013 E-mails                  08                 19   official record of the proceedings, we need to use first
                                   ---
                                                                                 20   and last names to the extent that you know them; to try
            20
                                                                                 21   to speak clearly and one at a time -- because the
            21
                                                                                 22   acoustics don't seem terrible in this room -- but so she
            22
                                                                                 23   can accurately take down your testimony; and to try to
            23
                                                                                 24   verbalize your answers. Head shakes or head nods are
            24
                                                                                 25   difficult --
            25


                                                                                                               2 (Pages 2 to 5)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                           5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 3 of 12 PageID 1958

                                                                    Page 6                                                          Page 8
             1         A To register.                                            1       Q And this is the e-mail that starts, dated
             2         Q Right. That's all for the court reporter and            2   May 30th, 2013?
             3      the transcript. If you don't understand a question I've      3       A Correct.
             4      asked, ask me to rephrase it.                                4          (Defendants' Exhibit 2 marked for
             5         A Okay.                                                   5       identification.)
             6         Q We can take a break at any time. I don't                6   BY MS. DYSON:
             7      anticipate we are going to be here long, but you can take    7       Q And did you talk to Ms. Piscitelli related to
             8      a break. We can do that. Ms. Van Hoek's attorney,            8   your deposition?
             9      Mr. Helwig, may assert an objection. Unless he instructs     9       A You mean as far as this deposition?
            10      you not to answer, you can go ahead and answer that         10       Q Mm-hmm.
            11      question. These objections are just being made for the      11       A He had called after I talked to the lady in her
            12      purpose of the record.                                      12   office, and basically she wanted to have a meeting. I
            13         A Right.                                                 13   said no. There's probably no -- really a reason to have
            14         Q And if you do answer a question, I am going to         14   a meeting. We basically were going to be meeting with
            15      assume you heard and understood it and are providing your   15   yourselves at the same time, so that meeting -- I think I
            16      best recollection. Do you understand these ground rules?    16   felt was inappropriate before we had everybody in the
            17         A Yup.                                                   17   same room.
            18         Q Can you tell me where you are currently                18       Q Had you met with Ms. Piscitelli before?
            19      employed?                                                   19       A Yeah. Probably -- I'm not sure what the date
            20         A Florida Medical Clinic.                                20   was, but -- Kathryn can answer that, but I think it was
            21         Q And what's your role at Florida Medical Clinic?
                                                                                21   probably a month ago, two months ago. I'm not sure.
            22         A Purchasing manager.
                                                                                22   That was the first I was aware of activity going on as
            23         Q How long have you been employed in that role?
                                                                                23   far as any suits.
            24
                                                                                24       Q Okay. And what did you talk about with
                       A Thirteen and-a-half years, I guess. In May of
            25
                                                                                25   Ms. Piscitelli?
                    next year, in it will be 14 years.

                                                                    Page 7                                                          Page 9
             1          Q Who do you report to?                                  1        A That's when she was talking about the case and
             2          A Tom O'Neil.                                            2   everything, and basically then she mentioned this letter
             3          Q What's his title?                                      3   or e-mail I had sent. So then, I looked at it and I said
             4          A He's the director of accounting.                       4   that's one we sent back in 2013 because it's hard to
             5          Q Do you know who he reports to?                         5   remember six years ago, any conversation. But in seeing
             6          A Our CFO, Chris Alvarez.                                6   it, I realized that is something we had sent.
             7          Q And who does the CFO report to, if you know?           7        Q So she brought the e-mail, Exhibit 2, to your
             8          A Obviously, the CEO which is Joe Delatorre.             8   attention?
             9          Q Is there anything about your physical or mental        9        A Yeah.
            10      condition that prevents you from providing accurate and     10        Q Did you talk about anything else in that
            11      reliable testimony?                                         11   meeting?
            12          A Not that I'm aware. I'm getting old, but              12        A Not really, just strictly the representation.
            13      that's about it.                                            13   You know, the fact it's, you know, Florida Medical
            14          Q Is there -- did you do anything to prepare for        14   Clinic. Obviously, we work for Florida Medical Clinic.
            15      your deposition here today?                                 15   We don't work for McKesson. We're a customer, and my
            16          A I looked back, and after Kathryn had mentioned        16   concern was why is a customer being brought into
            17      this e-mail that was sent back in 2013, and that's the      17   confrontation between employer and employee. It didn't
            18      only thing I've been able to find, basically, relating to   18   make much sense, but that's why we're here.
            19      her representation for McKesson. And actually, at the       19           MR. HELWIG: Excuse me. Do you have a copy of
            20      time, it was in the transition between PSS and McKesson.    20        Exhibit 2 for me?
            21      I guess McKesson was buying PSS, and they hadn't changed    21           MS. DYSON: I don't. He provided it.
            22      the name over yet.                                          22           THE WITNESS: You can have that one.
            23          Q I'm going to mark as Exhibit 2, the e-mail, I         23           (Produces document.)
            24      believe, that you're referring to.                          24           MR. HELWIG: Thank you.
            25          A Right.                                                25   BY MS. DYSON:



                                                                                                               3 (Pages 6 to 9)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                          5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 4 of 12 PageID 1959

                                                                  Page 10                                                         Page 12
             1          Q Exhibit 2 is what's being provided in response         1   they want their representation. All we did was strictly
             2      to the subpoena we served.                                   2   say this is who we like, not like, you know -- it's just
             3          A Yes.                                                   3   like if someone came to Florida Medical Center and said
             4          Q And you don't have any other document in               4   "I don't want to talk to that person. I only want to
             5      response to the subpoena we served?                          5   talk to that person," as far as just a recommendation.
             6          A No. That's the only thing that relates to the          6       Q So you don't know why decisions were made at
             7      representation.                                              7   McKesson or PSS as it relates to Florida Medical Clinic
             8          Q And do you have any documents of communication         8   account; is that correct?
             9      between you and Ms. Piscitelli?                              9           MR. HELWIG: Object to form.
            10          A No.                                                   10           THE WITNESS: No, not really.
            11          Q The meeting you had with Ms. Piscitelli, was it       11   BY MS. DYSON:
            12      an in-person meeting or by phone?                           12       Q Is it correct that you don't know the reason
            13          A It was in person.                                     13   why account assignment decisions were made?
            14          Q And as a result of that meeting, did you              14       A That's really none of our business.
            15      prepare any affidavits or declaration or written            15           MR. HELWIG: Object to form.
            16      statements?                                                 16   BY MS. DYSON:
            17          A No.                                                   17       Q Did you have any discussions directly with
            18          Q And when you said that you discussed the              18   Ms. Van Hoek about this lawsuit or the claims she's
            19      representation with Ms. Piscitelli, what exactly are you    19   making?
            20      talking about?                                              20       A No.
            21          A As far as -- according to the e-mail, basically       21       Q And to address Mr. Helwig's form objection on
            22      at that time, there was, obviously, changing over of the    22   the last question, I'm going to rephrase it a little bit
            23      ownership of PSS, which for years, Hilda was our            23   differently for you.
            24      representative for PSS, and we wanted to keep that          24           Do you know why McKesson made account --
            25      consistency going forward once McKesson took over the       25   certain account assignment decisions related to Florida

                                                                  Page 11                                                         Page 13
             1      business.                                                    1   Medical Clinic?
             2           Q And you're not aware of any other e-mails other       2       A No.
             3      than the one, Exhibit 2?                                     3       Q Do you know why PSS made account assignment
             4           A That's the one I found, correct.                      4   decisions related to Florida Medical Clinic?
             5           Q And how many times did you talk to                    5       A No. Because all of these years, Hilda has been
             6      Ms. Piscitelli?                                              6   our representation, so why would we change -- or why
             7           A Just the once when she came to our office and         7   would they change? We don't really know other than --
             8      once on the phone.                                           8   you know, obviously, on McKesson's side or PSS's side,
             9           Q And the time she came to your office about a          9   that's their decision, and for them to have a persons
            10      month, month and-a-half ago, was the first time you         10   come out and, basically, represent their company. So I
            11      learned there had been a lawsuit?                           11   would assume that was, you know -- that was, you know,
            12           A Yes.                                                 12   left in their hands, not ours.
            13           Q Do you have any personal knowledge about how         13           MS. DYSON: I have no further questions.
            14      sales --                                                    14           MR. HELWIG: Let's take a break for a minute.
            15              (Brief interruption.)                               15           (Recess taken.)
            16              MS. DYSON: Let's take a break.                      16           MR. HELWIG: I'll mark this as Plaintiff's
            17              (Recess taken.)                                     17       Exhibit A.
            18      BY MS. DYSON:                                               18           (Plaintiff's Exhibit A marked for
            19           Q Mr. Steele, do you have any personal knowledge       19       identification.)
            20      regarding how many sales managers at McKesson or PSS made   20                  CROSS EXAMINATION
            21      an account assignment decision?                             21   BY MR. HELWIG:
            22           A That's really none of my business other than we      22       Q I'm going to hand you Plaintiff's Exhibit A and
            23      make a recommendation, which obviously, it's a              23   ask you to review it, and I'll direct your attention to
            24      recommendation. It's not something that's, you know --      24   the second page.
            25      it's up to, obviously, McKesson or whoever to decide how    25       A I guess, what's your question? This is


                                                                                                          4 (Pages 10 to 13)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                          5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 5 of 12 PageID 1960

                                                                   Page 14                                                         Page 16
             1      something Carlos had sent me back in 2013.                   1   reason, but that was one of the main reasons we prefer to
             2          Q Right. My question will be, looking at the             2   have someone familiar with our system represent us.
             3      second page, there's a memo -- an e-mail from Mr. Xiques     3          And Clint, I'm not really sure -- I may have
             4      to you on June 1st which would be two days after             4   met the gentlemen once. I wouldn't recognize him. But
             5      Exhibit 2 which is May 30th?                                 5   as far as, I think he had attempted to place some orders
             6          A Mm-hmm.                                                6   on his own, and so that's what -- we wanted to stop that
             7          Q And in the long second paragraph, the 4th line         7   type of process because that obviously that created
             8      you see where he says, "It's not out of the question to      8   issues on our side and I'm sure on McKesson's side
             9      think there will be practices acquired by FMC."              9   because we didn't pay the bill in a timely manner because
            10              Medical practices, I am assuming. Am I right?       10   we had to take time to research it.
            11          A Right.                                                11       Q Continuing with Exhibit A on first page, it
            12          Q "That are currently being serviced by another         12   looks like Xiques sends you a follow-up e-mail on August
            13      PSS McKesson rep in the future." And he asks, "How would    13   29th. Is that what this appears to be?
            14      you like to handle these situations when they arise?"       14       A If it's e-mailed to me, it's probably true.
            15              Did you receive this e-mail, as far as you can      15   When I was looking through my e-mails, I didn't see this.
            16      recall?                                                     16       Q And he says he hadn't heard back from you on
            17          A I don't recall when I was looking back through        17   the question he raised back on June 1st; is that right?
            18      -- this is from Carlos. But the bottom line is that the     18       A That's what this says, yeah.
            19      representation of another person is not really what we      19       Q You see there's an indent with a paragraph that
            20      had requested. We had requested Hilda and also              20   begins the No. 1, and you see where that is?
            21      referenced Cyndie. Cyndie used to work with InfoLab.        21       A Right.
            22      InfoLab was purchased by PSS who then was purchased by      22       Q The next paragraph on the bottom it says --
            23      McKesson.                                                   23   they are talking about a Dr. Marinelli. Is that --
            24              We had asked for Cyndie and Hilda to be our         24       A Marinelli, he's one of the cardiologists.
            25      representation, and that was the end of this. In terms      25       Q Was acquired by FMC, but had been serviced by

                                                                   Page 15                                                         Page 17
             1      of anybody else, we're not aware that they were part of      1   another rep. In this case, Clint Brady?
             2      our representation, because the only ones that used to       2      A We didn't -- every time we acquire a office or
             3      come into the office was Cyndie and Hilda. And               3   whatever, we don't sit down and say, "Who's your
             4      basically, those were the ones that, basically, we would     4   representation over the years." That's -- we bring
             5      correspond with in terms of orders, opening up new           5   Florida Medical Clinic's, obviously, purchasing
             6      accounts, pricing and any issues we had with our             6   department into play. Marinelli, maybe over the years he
             7      accounts.                                                    7   may have been buying through Clint or whatever, but
             8              This Clint Brady that this is referencing, I         8   obviously, once we take it over, purchasing takes it
             9      believe he's one of your representations for either PSS      9   over.
            10      or McKesson at the time, and he was -- I know we had some   10          Hilda would be our representation, and whether
            11      issues, because, basically, we have a process we go         11   or not McKesson had someone else on that particular
            12      through in order to basically place orders, receive them,   12   account, I have no idea.
            13      create a P.O., and then receive an invoice and pay the      13      Q Is that what you told Mr. Xiques in response
            14      vendor.                                                     14   to Exhibit A?
            15              Well, in some cases, Clint Brady was going in       15      A That's what I'm telling you.
            16      our offices and basically, all of a sudden, we would get    16      Q Did you respond to Mr. Xiques?
            17      a call from our accounting department, and they would       17      A That's -- I didn't see any response to this.
            18      say, "I got an invoice but no P.O. attached to it, so we    18      Q Did you -- could you have responded in a phone
            19      can't process it." So it would slow down the process.       19   call or something?
            20      Now we got the office, we got purchasing, we got            20          MS. DYSON: Object to form.
            21      accounting, and plus we're not paying the vendors invoice   21          THE WITNESS: I know we had phone conversations
            22      because there's nothing to match it up against.             22      with some representation with, you know,
            23              So that's why we had requested -- because Hilda     23      representatives, but as far as writing anything
            24      and Cyndie knew the process in terms of ordering, and       24      down, anything -- we're talking six years ago --
            25      that's the only reason why we only -- not the only          25      six, seven years ago.



                                                                                                           5 (Pages 14 to 17)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                           5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 6 of 12 PageID 1961

                                                                 Page 18                                                          Page 20
             1      BY MR. HELWIG:                                              1   medical field, you can't wait six months to get product.
             2          Q Did you communicate with Mr. Xiques about your        2   Obviously, they were, basically -- the same thing when
             3      intention with respect to dealing with Mr. Brady?           3   McKesson took them over, too. They followed that same
             4          A Well, obviously, the e-mail from the 30th, I          4   tradition, basically, to have good response time and so
             5      would think, covers that.                                   5   forth.
             6          Q What was would that -- what were your                 6           They have their own trucks, so you didn't have
             7      intentions with respect to dealing with Mr. Brady?          7   to wait UPS or Fed Ex to make deliveries. If you wanted
             8              MS. DYSON: Object to the form.                      8   something rushed, they could take it from the warehouse
             9      BY MR. HELWIG:                                              9   and put it on the truck and deliver it.
            10          Q You can go ahead and answer.                         10       Q At this time, did FMC maintain a bid list for
            11          A My request was to have Hilda and Cyndie to be        11   medical providers to provide supplies to the company?
            12      our representation. And you didn't see anybody else's      12       A Does that have anything to do with your suit?
            13      name on there, did you?                                    13       Q That's not for you to decide. I need you to
            14          Q So would you answer the question, please?            14   answer the question.
            15              MS. DYSON: Objection to the form of that           15       A A bid list, as far as we have representation.
            16          comment.                                               16   We have different vendors we deal with. As far as a bid
            17              THE WITNESS: I just did. Our intent -- our         17   list, no.
            18          full intention was to have Hilda and Cyndie be our     18       Q Does the company -- does FMC issue a request
            19          representation. And, basically, whether or not         19   for proposals for companies that want to provide medical
            20          McKesson or anybody else decided to do anything        20   supplies?
            21          different, that's not up us.                           21       A As far as, like, the flu vaccines, once a year,
            22      BY MR. HELWIG:                                             22   we basically send out a request to different companies to
            23          Q And was your intention to have anyone else from      23   provide us pricing.
            24      McKesson or PSS deal with --                               24       Q Did you send out requests -- during this time
            25          A No. That's what we indicated here on May 30th.       25   in 2012, '13 request to PSS?

                                                                 Page 19                                                          Page 21
             1      I'm not really sure why Carlos didn't refer back to this    1       A I'm not sure if we did PSS back then. We're
             2      original request. Unless -- if he had any other             2   talking eight years ago, so I don't know. I know that we
             3      intention, then we didn't receive anything that things      3   request, you know, to get -- basically with the flu
             4      were going to change other than my original request.        4   vaccines and so forth, it's not only price but
             5         Q Had Hilda dealt with FMC during the times she          5   reimbursement and availability of the different vaccines
             6      was with PSS?                                               6   that are out there. So we get requests from GSK as far
             7         A Yeah. That's why I'm letting you know that             7   as pricing, Santa Fe, Henry Schein, McKesson, Besse. And
             8      basically, over the years, Hilda was our representation     8   probably -- I'm not sure if we got, back then, from PSS
             9      of PSS, and when things changed over, when McKesson was     9   any flu quotations. That's too far back.
            10      purchasing these different companies, obviously, we        10       Q Did Hilda make a request to you during this
            11      wanted to keep the consistency going forward.              11   time 2012, '13 for -- request for proposals or to be on
            12         Q What's your best recollection of how long Hilda       12   FMC's bid list?
            13      dealt with FMC?                                            13       A Again, we're talking so many years ago. We
            14         A I have no idea. I have been here 13 and-a-half        14   have had thousands and thousands -- we have had
            15      years, and I believe Hilda was our representative back     15   conversations over the years, but as far as requests at
            16      when I first started. I think --                           16   that particular time, I can't answer that.
            17             THE WITNESS: Did you deal with Ken before me?       17       Q Okay. At any time? At any time, did she
            18             Yeah.                                               18   request to be on the bid list --
            19      BY MR. HELWIG:                                             19          MS. DYSON: Object to the form.
            20         Q Okay. Was PSS or McKesson the primary provider        20   BY MR. HELWIG:
            21      of medical supplies at FMC?                                21       Q -- or to receive a request for proposal?
            22         A We have different suppliers, and PSS was a good       22       A Basically to be on a bid list, as far as I
            23      supplier because the one thing was that they were very     23   know, we get requests from different, you know, salesmen
            24      responsive. They had their own trucks. They provided,      24   and so forth to basically provide a bid on particular
            25      you know, goods to us in a timely manner, which in the     25   items which, over the years, we have gotten bids on



                                                                                                          6 (Pages 18 to 21)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                          5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 7 of 12 PageID 1962

                                                                    Page 22                                                        Page 24
             1      different items, different products, and so forth. But       1       A I can't really throw a number out there. It's
             2      as far as to be on a bid list, there is not really an        2   not going to be an accurate number.
             3      official bid list other than the fact that we do send out    3       Q I'm not -- nobody expects you to have a precise
             4      requests for flu vaccines, or if there is something we       4   number, but an accurate estimate would be helpful if you
             5      are seeking to buy, then we will send something out as a     5   could have one?
             6      request to a specific vendor.                                6          MS. DYSON: Object to the form.
             7          Q And during the time -- and again, we are               7          THE WITNESS: Probably 60 percent or better.
             8      talking about 2012, 2013 leading up to the acquisition of    8       We break it up between the different vendors based
             9      PSS by McKesson, did FMC send requests to proposals --       9       upon what our needs are.
            10      for proposals to Hilda for services or supplies?            10   BY MR. HELWIG:
            11              MS. DYSON: Object to the form.                      11       Q Do you --
            12              THE WITNESS: Did we send an official letter or      12       A I don't really see where this is going in terms
            13          something --                                            13   of the representation between Hilda and ourselves.
            14      BY MR. HELWIG:                                              14       Q Well, where it's going is, we are trying to
            15          Q A request for proposal, a RFP. Is something           15   ascertain to what extent Hilda may have been compromised
            16      that --                                                     16   with her ability to earn income and McKesson may have
            17          A No. We didn't send an official letter out to          17   been compromised by the company's attempting to push
            18      Hilda saying, "Give me a bid on specific item." All the     18   other salespeople on FMC. That's why we are asking this.
            19      way back to 2012, I don't know.                             19          That's not a question to answer to your
            20          Q How would you obtain price quotes from a              20   question.
            21      company?                                                    21       A To push other salesmen onto our -- what do you
            22          A How would we obtain price quotes? Phone calls         22   mean?
            23      or a rep would come in. We talk to them and tell them       23       Q Like from --
            24      this is what we're looking for, and then request them to,   24       A From McKesson?
            25      basically, send us a particular price on a particular       25       Q For example, Clint Brady.

                                                                    Page 23                                                        Page 25
             1      product.                                                     1       A Which, again, Hilda was our main
             2          Q And one of the companies you were dealing with         2   representation, and as far as someone pushing someone
             3      is Henry Schein, correct?                                    3   else onto us, obviously, that was not the case.
             4          A That's one of our vendors, yes.                        4       Q They certainly tried to do it, didn't they?
             5          Q Is it accurate to say there were the -- did the        5       A I don't know as far as -- again, we had issues
             6      largest amount of business with the company?                 6   -- again, I refer back to where we had offices basically
             7          A Well, Henry Schein and PSS and McKesson, Besse,        7   calling us, accounting calling us, telling us that we had
             8      Medline, they are basically our main suppliers over the      8   invoices, basically, that didn't have a P.O. on it, and
             9      years. We have several suppliers, so Henry Schein as         9   that was something Clint was involved in.
            10      lion's share of the business, and there's been a            10          So, basically, we contacted Hilda and we
            11      relationship with Henry Schein over the years to,           11   assumed that put a stop to it.
            12      basically, be our main supplier, and they've been -- just   12       Q Looking at Exhibit A a moment ago, would it be
            13      like PSS, McKesson, they have been a good supplier of       13   accurate to say Mr. Xiques inquired as to whether he
            14      product that we need in a timely manner.                    14   could have Clint Brady deal with FMC on the Marinelli
            15              Because like I said, in the medical field, you      15   account?
            16      can't wait for someone to, basically, get the product to    16       A That's what this says, but as far as we we're
            17      you after the fact. You have to have it for the patients    17   concerned, Hilda was the person supposed to be
            18      right away.                                                 18   representing us for the Marinelli account.
            19          Q Did I understand you correctly that you say           19       Q Okay. And do you remember if you responded to
            20      that Henry Schein has the lion's share of your business?    20   the August 29th e-mail?
            21              MS. DYSON: Object to the form.                      21          MS. DYSON: Object to the form.
            22              THE WITNESS: Yes.                                   22          THE WITNESS: Again, I don't remember seeing
            23      BY MR. HELWIG:                                              23       anything.
            24          Q What's your best estimate of what percentage of       24   BY MR. HELWIG:
            25      your business that lion's share would have been?            25       Q Do you remember responding to any inquiry from


                                                                                                           7 (Pages 22 to 25)
                                                              ANTHEM REPORTING, LLC
             www.anthemreporting.com                          | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                           5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 8 of 12 PageID 1963

                                                                  Page 26                                                          Page 28
             1      Mr. Xiques about having Mr. Brady --                         1   testify, and I know you are frustrated by this. We are
             2          A This was my --                                         2   trying just to get some information.
             3          Q I would appreciate it if you would let me              3       A I'm just trying to make it clear --
             4      finish.                                                      4       Q We are trying to make this as painless as we
             5          A This is my answer to your question. This is            5   can.
             6      something that -- you don't have to answer it 15 times.      6       A I just want to make it clear that, basically,
             7              Basically, if it's -- you provided the               7   the questions you're asking relates to her
             8      information back in May. I told them, basically, this is     8   representation, and we felt, over all these years, that,
             9      what we want, and basically -- I'm not sure how many         9   basically, she was our representative. If there is
            10      times we have to say it. Hilda is our representation and    10   anything different, then, obviously, that's not something
            11      Cyndie is our representation for the lab.                   11   we're aware of.
            12          Q That's my question as well. How many times do         12       Q Was there not a time when McKesson put Clint
            13      you have to say it?                                         13   Brady in charge of the FMC account?
            14              MS. DYSON: Object to the form.                      14       A I have no idea. That's something you would
            15      BY MR. HELWIG:                                              15   have to tell us.
            16          Q Let me tell you why I'm asking this. Because          16       Q So you were not informed?
            17      your letter -- your e-mail that's May 30th, 2013, I think   17       A No.
            18      we would agree is quite clear.                              18       Q And would you have agreed with that if that's
            19          A Yeah. It's -- we're in business, basically --         19   what they had done?
            20      we're not in business to, basically, get involved in        20           MS. DYSON: Object to the form.
            21      personal, or basically, employer-employee relationships     21           THE WITNESS: No, because, like I said, we had
            22      with any outside company.                                   22       relationship with Hilda over the years with PSS, and
            23              We deal with Florida Medical Clinic, and we         23       it goes back even beyond me as far as servicing our
            24      felt the best representation was Hilda because,             24       account.
            25      basically, she knew our FMC culture and everything. She     25   BY MR. HELWIG:

                                                                  Page 27                                                          Page 29
             1      knew basically what the needs of the company, and that's     1      Q To your knowledge did Mr. Brady have a positive
             2      the end of it.                                               2   business relationship with anyone at FMC?
             3          Q So what I'm asking you is, having made it              3          MS. DYSON: Object to form.
             4      perfectly clear on May 30th, 2013, to Mr. Xiques that you    4          THE WITNESS: Again, my conversation with Clint
             5      wanted to deal only with Hilda and Cyndie, how did you       5      Brady was very limited. I have no idea.
             6      respond when Xiques came back to you a few months later      6   BY MR. HELWIG:
             7      in August of 2013 and says, "Don't you want to deal with     7      Q Did you have -- do you know from any source,
             8      Clint Brady?                                                 8   not Mr. Brady, but from any of the physicians or other
             9              MS. DYSON: Object to form.                           9   people who use the services or medical supplies, whether
            10              THE WITNESS: Well --                                10   Mr. Brady had been working with anyone else at FMC in a
            11      BY MR. HELWIG:                                              11   positive way?
            12          Q Or do you want to --                                  12          MS. DYSON: Object to the form.
            13          A I don't remember seeing this.                         13          THE WITNESS: Not that I'm aware of. I wasn't
            14          Q But my question is, do you recall whether             14      even aware he associated Marinelli when we took him
            15      Xiques came back to you after May 30th, 2013, about         15      on.
            16      having --                                                   16          MR. HELWIG: One more exhibit to mark. This is
            17          A No, I don't. If he did, it may have been a            17      going to be B.
            18      phone conversation, but I don't remember that. As far as    18          (Plaintiff's Exhibit B marked for
            19      was there a change, not that I'm aware of. Hilda is         19      identification.)
            20      still our rep right now. Is that true or false?             20   BY MR. HELWIG:
            21          Q I am not sworn in for the purpose of a                21      Q Take all the time you want to review this.
            22      deposition.                                                 22   What I'm going to direct your attention to is the second
            23          A Is it true or false?                                  23   page. Just so you know, I'll be asking about the
            24          Q We're not going to -- we are here to ask you          24   paragraph that begins about a third of the way down.
            25      questions. We're not going to -- I'm not sworn to           25      A Which one.



                                                                                                           8 (Pages 26 to 29)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                           5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 9 of 12 PageID 1964

                                                                  Page 30                                                          Page 32
             1          Q The second page, a third of the way down. It           1   Clint Brady?
             2      begins, "Carlos," and that's what I'm going to be asking     2       A I never -- I probably talked -- over the years,
             3      you about.                                                   3   I talked to Clint maybe once or twice. I've not really
             4          A Ask your question, I guess.                            4   had any purchase contact with Clint.
             5          Q You see this is an e-mail from Hilda to                5       Q You testified -- go ahead.
             6      Mr. Xiques?                                                  6       A Other than, basically, we sent an e-mail back
             7          A Right.                                                 7   and forth because there was a field surcharge issue we
             8          Q And she says, "I met up with Gary Steele from          8   had with them at one time, but that's, you know --
             9      FMC last Thursday, and he said that you had called and       9   basically, reach out to Clint to say don't -- you're not
            10      has many concerns." And then it says, you have a right      10   our representation? No, we've never done that.
            11      to assign whomever you wish to service FMC, which is what   11       Q So, I'm sorry. So I understand your testimony,
            12      I think you testified to here today.                        12   you're saying you did not say "That you have a right not
            13          A Right.                                                13   to do business with us as long as Clint Brady is
            14          Q And then she quoted you as saying, "However, he       14   involved."
            15      has the right to not do business with us as long as Clint   15          MS. DYSON: Object to the form.
            16      Brady is involved."                                         16   BY MR. HELWIG:
            17              Is that correct that she quotes you saying          17       Q Your testimony is you did not say?
            18      that?                                                       18       A I didn't say in that form, no. Basically, we
            19          A Probably didn't say it in that form, but              19   would prefer not to have any other representation. I
            20      basically -- it was probably at the time when, like I       20   don't believe -- again, this is six, seven years ago to
            21      said, we have a process of handling our accounts in terms   21   basically to point out just one person. It's our
            22      of the paperwork in order to pay vendors in a timely        22   representation -- again, we keep going around in circles
            23      manner. And probably, at that particular point in time,     23   -- was Hilda. Whey would we entertain, I guess, anybody
            24      we had an invoice that didn't have a purchaser's number     24   else?
            25      on it, so basically, it was ordered without the knowledge   25          I don't know if there is anybody else involved

                                                                  Page 31                                                          Page 33
             1       of the purchasing department or the director for that       1   other than Clint and Hilda. Was there any other
             2       particular department.                                      2   representation? I don't know.
             3              And probably, that's why, you know, in               3       Q Is it correct that you testified you have a
             4       reference to Clint, that we prefer he was not involved      4   specific problem with Clint Brady going into one of the
             5       because of the fact that he probably overstepped his        5   offices?
             6       bounds in terms of placing orders without going through     6            MS. DYSON: Object to the form.
             7       the purchasing department.                                  7            THE WITNESS: Well, as far as in terms of the
             8           Q Do I understand you correctly that she may not        8       handling of -- slowing down our process of basically
             9       have used the exact language --                             9       placing orders without our knowledge, then yeah, I
            10           A Right.                                               10       guess that would be an issue.
            11           Q -- but she basically said words to that affect?      11   BY MR. HELWIG:
            12              MS. DYSON: Object to the form.                      12       Q And so did you give any specific instruction
            13              THE WITNESS: Yes.                                   13   about or take any position with regard to dealing with
            14       BY MR. HELWIG:                                             14   Clint?
            15           Q Did you use words to that affect?                    15            MS. DYSON: Object to form.
            16              MS. DYSON: Object to the form.                      16            THE WITNESS: Any issue we may have had with
            17              THE WITNESS: As far as using those particular       17       him would first go through Hilda, basically, to find
            18           words, I don't think I was that blunt.                 18       out what happened and what's going on with it. And
            19       BY MR. HELWIG:                                             19       then, I guess customer service would point to the
            20           Q What did you --                                      20       fact it was not placed by anybody other than, you
            21           A Again, as far as we referred to the fact that        21       know, Clint Brady.
            22       if there was representation of anybody else other than     22            So we, again, not prefer to have that done.
            23       Hilda, then obviously we preferred that not to be the      23       It's basically is not the way we handle it, because
            24       case.                                                      24       basically each office is a company to itself. They
            25           Q Did you say that reference specifically to           25       are responsible for all their expenses and income.



                                                                                                           9 (Pages 30 to 33)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                           5c36c9a0-a3a8-4dab-8148-75d53af08603
               Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 10 of 12 PageID 1965

                                                                Page 34                                                         Page 36
             1          If the expenses have not been approved, the doctor     1       break to see if we can finish up.
             2          would not be happy to have a charge on something he    2          THE WITNESS: That would be great.
             3          has not authorized.                                    3          (Recess taken.)
             4      BY MR. HELWIG:                                             4   BY MR. HELWIG:
             5          Q So do I understand that correctly that the           5       Q A couple more question, and we're done unless
             6      first person you would go to if something came up was      6   Ms. Dyson has questions.
             7      Hilda?                                                     7          Is it your job to make decisions about whom to
             8          A Was Hilda.                                           8   purchase various supplies from?
             9          Q She would know what you said about the               9       A We make recommendations, and -- based upon
            10      situation.                                                10   history, based upon availability, based upon price. And
            11              MS. DYSON: Object to the form.                    11   anything from a medical side, as far as, like, drugs and
            12              THE WITNESS: Right.                               12   so forth, that's -- we can make recommendation but it has
            13      BY MR. HELWIG:                                            13   to come directly from the offices.
            14          Q Would she know about what you said? I asked in      14       Q Do you compare prices between one provider and
            15      different way.                                            15   others?
            16          A I would assume so, yeah.                            16       A Provider or vendor?
            17          Q Do you have an annual budget at FMC for medical     17       Q Vendor. I'll use your terminology. Between
            18      supplies?                                                 18   vendors?
            19          A No.                                                 19       A We try to make comparisons, yes.
            20          Q How much does FMC spend on medical supplies?        20       Q Do you do that by obtaining -- how do you do
            21          A Is that part of our interrogation, here?            21   that?
            22          Q Yes.                                                22       A Basically, we get a request for a particular
            23              MS. DYSON: Let me clarify that we have a          23   product, and then we're able to go online and basically
            24          confidentiality in this case.                         24   look at different prices based upon on a particular
            25              THE WITNESS: Yeah, that's not something           25   vendor's website, and we can make a comparison.

                                                                Page 35                                                         Page 37
                                                                               1       Q Going back to 2013, was that information
                                                                               2   available online at that time?
                                                                               3       A Yes.
                                                                               4       Q Did you ever request vendors to submit a price
                                                                               5   list to you?
                                                                               6       A A price list?
                                                                               7       Q Pricing information?
                                                                               8       A As far as that's what the online feature is.
                                                                               9       Q Do I understand you correctly to say, that you
                                                                              10   would be the one who would proactively go online? How
                                                                              11   would that work?
                                                                              12           MS. DYSON: Object to form.
                                                                              13           THE WITNESS: Well, there's other people in the
                                                                              14       purchasing department. Our job is to basically find
                                                                              15       the best source, so yes.
                                                                              16   BY MR. HELWIG:
                                                                              17       Q So then my question is, if you were, for
                                                                              18   example, trying to make decisions on whether to purchase
                                                                              19   the flu vaccine, do you purchase the flu vaccine?
                                                                              20           MS. DYSON: Object to form.
                                                                              21           THE WITNESS: Yes.
                                                                              22   BY MR. HELWIG:
                                                                              23       Q Would there be any time when you would ask a
                                                                              24   vendor's flu vaccine to submit pricing to you?
                                                                              25           MS. DYSON: Object to form.



                                                                                                       10 (Pages 34 to 37)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                        5c36c9a0-a3a8-4dab-8148-75d53af08603
               Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 11 of 12 PageID 1966

                                                                   Page 38                                                          Page 40
             1              THE WITNESS: That's as far as you have to have        1       Q To your best recollection, how long has FMC
             2          your flu vaccine, basically, pre-booked in order to       2   belonged to a buying group?
             3          get in line, so you get your flu vaccines right           3       A We were part of this buying group when I first
             4          away.                                                     4   came. And over the years, just like PSS, they have been
             5              So we request basically to have the pricing and       5   bought out by different buying groups over the years.
             6          everything, like, around the first part of the year,      6           It's now Vizient. When I first started it was
             7          and then from that information, we look at the            7   Broadlane and then it was MedAssets and now it's Vizient.
             8          different types of flu vaccine out there. We look         8       Q Do you do all of your medical supply through
             9          at price, but we also look at reimbursement and we        9   the buying group?
            10          look at all the stuff to see whether or not the          10       A We try to, yes. As long as it's listed as a
            11          types of flu that was occurred in previous year to       11   buying group's list.
            12          see different strains we need to be looking at.          12       Q And is the list comprehensive of everything you
            13              Like, for instance right now, we've always had       13   need?
            14          a brand that was egg-based. And so now, we're            14       A In some cases, it is; some cases, you have to
            15          buying a cell-based vaccine which basically -- it        15   search other sources. But most of it is, yes.
            16          helps some of the people who have allergy and so         16       Q So is there occasions when you still go to
            17          forth. So we made the decision, basically, to move       17   vendors to find out prices?
            18          a line sheer of our normal vaccines over to the          18       A We basically have to go to vendors if it looks
            19          cell-based to take care of those patients verses the     19   like it's a price where we're going to be make any money
            20          egg-based.                                               20   on it. If it's something unique, we have to go to the
            21       BY MR. HELWIG:                                              21   vendors and basically have them provide us further
            22          Q Is there more than one vendor providing the            22   details.
            23       cell-based vaccine?                                         23       Q And who makes the decision which vendors to
            24          A Basically, Seqirus is the manufacture. So              24   consider?
            25       they're the only one providing that.                        25       A That's -- again, that's through the purchasing

                                                                   Page 39                                                          Page 41
             1           Q So with medical supplies such as tongue                1   department. We make that decision, yes.
             2       depressors or anything like that, how do you make            2      Q That is the department you're in charge of?
             3       decisions where the purchase those things?                   3      A Yes.
             4              MS. DYSON: Object to the form.                        4         MR. HELWIG: Okay. Thank you.
             5              THE WITNESS: Well, again, we make the                 5         That's all I have.
             6           comparison to see who has the best price for that        6         MS. DYSON: No further questions.
             7           particular item. And we belong to different buying       7         You have the opportunity, if the transcript is
             8           groups, which right now, Vizient is our main buying      8      typed up, to read it, to make any corrections to it.
             9           group we belong to. Their pricing is better than if      9      Would you like the opportunity to reserve that
            10           you went -- if you went online, yourself, and           10      opportunity to do that?
            11           basically looking at a particular product and didn't    11         THE WITNESS: That would be good, yeah.
            12           belong to the buying group, your price would            12         MS. DYSON: We will take the transcript.
            13           probably be higher than what ours is.                   13         MR. HELWIG: I will order a copy.
            14              So basically, that's another criteria that we        14         MS. PISCITELLI: I would like a copy via
            15           look at, whether or not they are part of the buying     15      e-mail, please, Madam Court Reporter.
            16           group.                                                  16         (Deposition concluded at 11:05 a.m.)
            17       BY MR. HELWIG:                                              17                    ---
            18           Q So what does Vizient do for you?                      18
            19           A They basically -- it's a -- they go to the            19
            20       different manufacturers and also distributors, basically,   20
            21       and provide a way for them to sell their product at a       21
            22       discount price. Because they're looking at presenting       22
            23       volume to the manufacturers and in buying, and in turn,     23
            24       the manufacturers give them a better price if they belong   24
            25       to that particular group.                                   25


                                                                                                          11 (Pages 38 to 41)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                            5c36c9a0-a3a8-4dab-8148-75d53af08603
                 Case 8:17-cv-02447-WFJ-AAS Document 133 Filed 10/18/19 Page 12 of 12 PageID 1967

                                                                       Page 42                                                                          Page 44
             1                   CERTIFICATE OF OATH                              1            ERRATA SHEET
                                                                                  2    DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES ON THIS PAGE
             2                                                                    3      IN RE: Hilda VAN HOEK v McKESSON CORPORATION
             3       STATE OF FLORIDA                                                         DATE TAKEN: October 11, 2019
                                                                                  4            DEPONENT: GARY STEELE
             4       COUNTY OF HILLSBOROUGH                                           ___________________________________________________________
             5                                                                    5
                                                                                      PAGE LINE SHOULD BE:
             6          I, SHERITA BOYLE, Court Reporter, Notary Public,          6   ___________________________________________________________
             7       State of Florida, certify that GARY STEELE personally        7   ___________________________________________________________
             8       appeared before me on October 11th, 2019, and was duly           ___________________________________________________________
                                                                                  8   ___________________________________________________________
             9       sworn.                                                           ___________________________________________________________
            10                                                                    9   ___________________________________________________________
                                                                                      ___________________________________________________________
            11                                                                   10   ___________________________________________________________
                        Signed this 11th day of October, 2019.                        ___________________________________________________________
                                                                                 11   ___________________________________________________________
            12                                                                        ___________________________________________________________
            13                                                                   12   ___________________________________________________________
            14                                                                        ___________________________________________________________
                                                                                 13   ___________________________________________________________
                                     ___________________________                      ___________________________________________________________
            15                       Sherita Boyle                               14   ___________________________________________________________
                                                                                      ___________________________________________________________
                                     Notary Public, State of Florida             15   ___________________________________________________________
            16                       Commission No: GG321251                          ___________________________________________________________
                                                                                 16   ___________________________________________________________
                                     Commission Expires: 04/08/2023                   ___________________________________________________________
            17                                                                   17   ___________________________________________________________
            18                                                                        ___________________________________________________________
                                                                                 18
            19                                                                   19
            20                                                                        Under penalties of perjury, I declare that I have read the
                                                                                 20   foregoing document and that the facts stated in it are
            21                                                                        true.
            22                                                                   21
                                                                                 22
            23                                                                   23
            24                                                                        DATE                       GARY STEELE
                                                                                 24
            25                                                                   25


                                                                       Page 43                                                                          Page 45
             1                CERTIFICATE OF REPORTER                             1            WITNESS NOTIFICATION LETTER
                                                                                  2   October 16, 2019
             2                                                                    3   Gary Steele
             3      STATE OF FLORIDA                                                  c/o Sacha Dyson, Esq.
                                                                                  4   GrayRobinson, P.A.
             4      COUNTY OF HILLSBOROUGH                                            401 East Jackson Street
             5                                                                    5   Suite 2700
                                                                                      Tampa, Florida 33602
             6         I, SHERITA BOYLE, Court Reporter, certify that I           6   Sacha.dyson@gray-robinson.com
                                                                                  7   Re: Hilda Van Hoek v McKesson Corporation
             7      was authorized to and did stenographically report the                Deposition taken October 11th, 2019
             8      examination under oath of GARY STEELE, Pages 1 through        8      Anthem Job No.40053
                                                                                  9
             9      41; that a review of the transcript was requested; and            The transcript in the above-referenced proceeding has
            10      that the transcript is a true and accurate record of my      10   been prepared and is now ready for your review.
                                                                                 11   Please call to schedule an appointment between the hours
            11      stenographic notes.                                               of 9:00 a.m. and 5:00 p.m. Monday through Friday, at
            12                                                                   12   Anthem Reporting Services office located nearest you.
                                                                                 13   If you are a party in this action and your attorney has
            13         I further certify that I am not a relative,                    ordered a transcript, you may wish to read his/her copy
            14      employee, attorney, or counsel of any of the parties, nor    14   of the transcript. In that event, please execute the
                                                                                      Errata Sheet, found at the back of the transcript, and
            15      am I a relative or employee of the parties' attorneys or     15   return it to us for distribution. A self-addressed
                                                                                      envelope is enclosed for your convenience.
            16      counsel connected with the action, nor am I financially      16
            17      interested in the action.                                         Please complete your review within 30 days.
                                                                                 17
            18                                                                        Very truly yours,
            19         Dated this 16th day of October, 2019.                     18
                                                                                 19
            20                                                                   20
            21                                                                   21   Sherita Boyle
                                                                                      Court Reporter
            22                         __________________________                22   Anthem Reporting Services
                                       Sherita Boyle                                  (888) 909-2720
                                                                                 23
            23                         Court Reporter                                 CC via transcript:
            24                                                                   24   Sacha Dyson, Esq.
                                                                                      Peter F. Helwig, Esq.
            25                                                                   25   Kathryn Piscitelli, Esq.



                                                                                                                          12 (Pages 42 to 45)
                                                                ANTHEM REPORTING, LLC
             www.anthemreporting.com                            | 888.909.2720 | anthem@anthemreporting.com
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)
Electronically signed by Sherita Boyle (301-421-849-0649)                                                                                  5c36c9a0-a3a8-4dab-8148-75d53af08603
